Opinion bt
Mr. Chief Justice Sterrett,
At the last spring election for township officers in Newberry township three ballots were rejected by the election board, whose action was affirmed by the court below. If the ballots had been counted for the appellant, he would have been elected to the office of assessor of said township. Hence this appeal.
Each of the ballots contained a cross marked in the circle at the head of the republican column, in which column was printed the name of appellant in the space designated for the candidate for assessor. In two of the ballots the names of two of the candidates for the office of auditor in the republican column were erased with a pencil mark, and cross marks were placed in the squares at the right of the names of two of the candidates for auditor in the democratic column. In the third ballot the name of the candidate for the office of supervisor in the republican column was stricken out with a pencil mark and a cross mark was placed in the square at the right of the name of one of the candidates for supervisor in the column set apart for candidates put in nomination by “nomination papers.”
Under our rulings in Redman’s Appeal, 173 Pa. 59, and Flynn’s Case, 181 Pa. 457, these ballots were clearly illegal. As was said in the latter case, “ Compliance with the provisions *301of tlie act of 1893 furnishes the only safe guide as to the intention of the voter, and the facilities for such compliance are quite sufficient to render non-compliance inexcusable.”
Appellant’s counsel contends that these ballots should be counted for his client under section 27 of the Act of June 10, 1893, P. L. 432, which reads thus: If the voter marks more names than he is entitled to vote for, for an office, or if for any reason it is impossible to determine the voter’s choice for any office to be filled, his ballot shall not be counted for such office, but the ballot shall be counted for all other offices for which the names of candidates have been properly marked.” The difficulty in applying this section to the facts of this case is that none of the names of the candidates has been properly marked. For these and other reasons given by the learned president of the court below we have no doubt the ballots in question were properly rejected.
The decree is therefore affirmed and appeal dismissed at appellant’s costs.